This is a fraud case, and the law requires that the nature of the fraud be pleaded and proved with specificity. At oral argument before this court, counsel for appellee was unable to specify whether he was relying upon a misrepresentation or a failure to disclose. Since appellant made no representation, and since appellee made no inquiry as to the status of the title, even though its own forms called for inquiry as to the status of the title, this must be, if anything, a failure to-disclose case. While appellants counsel did equivocate at oral argument on the question of a duty to disclose, not one shred of authority for such a proposition has emerged during the course of this case. Notwithstanding any such equivocation, in the absence of any authority, I am not willing to support the imposition of what I perceive to be a new duty upon sellers in such circumstances.
I would reverse. *Page 655